                                                                                                           FILED
                                                                                                           CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                                  3:02 pm, Dec 05, 2019
-------------------------------------------------------------X                                   U.S. DISTRICT COURT
FIRST MERCURY INSURANCE COMPANY,                                                            EASTERN DISTRICT OF NEW YORK
                                                                                                 LONG ISLAND OFFICE
                                    Plaintiff,
                                                                        ORDER
                  -against-                                             17-CV-1763(SJF)(AKT)

LAW OFFICE OF KENNETH B. SCHWARTZ,
KENNETH B. SCHWARTZ, P.C., KENNETH B.
SCHWARTZ and HELENE STETCH,

                                    Defendants.
-------------------------------------------------------------X
FEUERSTEIN, District Judge:

         Pending before the Court are the objections of plaintiff First Mercury Insurance Company

(“plaintiff”) to so much of the Report and Recommendation of the Honorable A. Kathleen

Tomlinson, United States Magistrate Judge, dated March 1, 2019 1 (“the Report”), as amended by

order dated March 6, 2019, as recommends: (i) denying the branch of its motion seeking

summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure on its claim for a

declaratory judgment that it has no duty to defend defendants Law Office of Kenneth B.

Schwartz, Kenneth B. Schwartz, P.C., and Kenneth B. Schwartz (collectively, the “Schwartz

Defendants”) in the underlying state court action commenced against them by Mathew Johnson

in the Supreme Court of the State of New York, Bronx County, on or about March 27, 2013 (the

“Johnson Action”), and granting the branch of the Schwartz Defendants’ cross motion seeking

summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure declaring that


1
  On March 28, 2019, the deadline for filing objections to the Report was held in abeyance pending a determination
of a motion to intervene made by MetLife Home Loans, LLC. By order dated September 4, 2019, Magistrate Judge
Tomlinson denied the motion to intervene. The parties were ultimately granted until November 8, 2019 to file
objections to the Report. Only plaintiff filed timely objections to the Report. The Schwartz Defendants did not file
timely objections to the Report, nor a timely response to plaintiff’s objections. See Fed. R. Civ. P. 72(b)(2)
Plaintiff’s application to strike the Schwartz Defendants’ untimely response, (Docket Entry 68), is granted to the
extent that the Court declines to consider any untimely objections to the Report’s findings and conclusions in the
Schwartz Defendants’ response to plaintiff’s objections.

                                                          1
plaintiff’s duty to defend them in the Johnson Action remains in effect; (ii) denying the branches

of plaintiff’s motion and the Schwartz Defendants’ cross motion seeking a declaratory judgment

with respect to plaintiff’s duty to indemnify the Schwartz Defendants in any of the three (3)

underlying actions as premature; (iii) in effect, denying the branch of plaintiff’s motion seeking

summary judgment on its claim for reimbursement from the Schwartz Defendants of any and all

defense costs it incurred in the Johnson Action after its disclaimer of coverage; and (iv) granting

the branch of the Schwartz Defendants’ cross motion seeking summary judgment on their claim

for reimbursement from plaintiff of attorney’s fees and costs to the extent of ordering plaintiff to

reimburse the Schwartz Defendants for one third (1/3) of the attorney’s fees and costs they

incurred in defending the instant action to date. For the reasons set forth below, the Report is

modified as set forth below and is otherwise accepted in its entirety.



I.     Discussion

       A.      Standard of Review

       Any party may serve and file written objections to a report and recommendation of a

magistrate judge on a dispositive matter within fourteen (14) days after being served with a copy

thereof. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Any portion of such a report and

recommendation to which a timely objection has been made is reviewed de novo. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). The court, however, is not required to review the factual

findings or legal conclusions of the magistrate judge as to which no proper objections are

interposed. See Thomas v. Arn, 474 U.S. 140, 150, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985). To

accept the report and recommendation of a magistrate judge to which no specific, timely

objection has been made, the district judge need only be satisfied that there is no clear error



                                                  2
apparent on the face of the record. See Fed. R. Civ. P. 72(b); Spence v. Superintendent, Great

Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000) (a court may review a report to which

no timely objection has been interposed to determine whether the magistrate judge committed

“plain error.”)

       However, general objections, or “objections that are merely perfunctory responses argued

in an attempt to engage the district court in a rehashing of the same arguments set forth in the

original papers will not suffice to invoke de novo review.” Owusu v. New York State Ins., 655 F.

Supp. 2d 308, 312-13 (S.D.N.Y. 2009) (quotations, alterations and citation omitted); see also

Trivedi v. New York State Unified Court Sys. Office of Court Admin., 818 F. Supp. 2d 712, 726

(S.D.N.Y. 2011), aff’d sub nom Seck v. Office of Court Admin., 582 F. App’x 47 (2d Cir. Nov. 6,

2014) (“[W]hen a party makes only conclusory or general objections [] the Court will review the

Report strictly for clear error.[] Objections to a Report must be specific and clearly aimed at

particular findings in the magistrate judge’s proposal.” (quotations, alterations and citation

omitted)). Any portion of a report and recommendation to which no specific timely objection is

made, or to which only general, conclusory or perfunctory objections are made, is reviewed only

for clear error. Owusu, 655 F. Supp. 2d at 312-13; see also Bassett v. Electronic Arts, Inc., 93 F.

Supp. 3d 95, 100-01 (E.D.N.Y. 2015).

       Whether or not proper objections have been filed, the district judge may, after review,

accept, reject, or modify any of the magistrate judge’s findings or recommendations. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).




                                                 3
       B.      Plaintiff’s Objections

       Plaintiff contends, inter alia, the Magistrate Judge Tomlinson erred: (i) in “overlook[ing]

the precise language of the exclusion, barring covering [sic] for ‘any “claim” arising out of

conversion, misappropriation or improper commingling of client funds[,]’” (the “Conversion

Exclusion”) (Plf. Obj. at 11-12) (emphasis omitted); (ii) in “improperly focus[ing]” her

conclusion that the Conversion Exclusion does not relieve plaintiff of its duty to defend in the

Johnson Action and the Persuad Action “on the classification of the breach of contract and legal

malpractice causes of action in [those actions], rather than on whether the acts comprising those

claims ‘arose out of’ conversion, misappropriation or improper commingling of client funds,”

(id. at 14-15); (iii) in determining that the exclusion barring coverage for “any claim that results

in any final judgment or final adjudication against any insured based upon or arising out of any

criminal, dishonest, fraudulent or malicious act” (the “Final Judgment Exclusion”) is ambiguous,

(id. at 15-16) (emphasis omitted); (iv) in purportedly overlooking both “nationwide precedent

that guilty pleas are equivalent to convictions by trial and are, therefore, not distinct from a final

adjudication on the merits[,]” (id. at 17), and “the fact that Schwartz’s sentencing is a final

adjudication against [him] ‘based upon or arising out of’ a dishonest wrongful act[,]” (id. at 20);

(v) in relying upon the case Maiello v. Kirchner, 98 A.D.3d 481 (N.Y. App. Div. 2012), in

support of her determination that the Final Judgment Exclusion “does not abrogate [plaintiff’s]

duty to defend the Schwartz Defendants in the Johnson and Persuad Actions,” (Plf. Obj. at 17,

19); and (vi) in determining that the branch of plaintiff’s motion seeking summary judgment on

its claim that it has no duty to indemnify the Schwartz Defendants in any of the three (3)

underlying actions is premature, since she found that plaintiff has no duty to defend them in the

Dos Ramos and Persuad Actions. (Id. at 20). Plaintiff also generally objects to Magistrate Judge



                                                   4
Tomlinson’s findings: (i) that it is obligated to reimburse the Schwartz Defendants for one third

of the attorney’s fees and costs they incurred in defending this action to date; and, (ii) in effect,

that the Schwartz Defendants are not obligated to reimburse plaintiff for the costs it expended to

defend the Johnson Action, based solely upon its contention that Magistrate Judge Tomlinson

erred in finding that plaintiff is obligated to defend the Johnson Action. No other specific error is

attributed to such findings. In addition, plaintiff contends that the Schwartz Defendants “should

be ordered to remit payment of the $15,000.00 of the allegedly unpaid deductible under the

Policy,” (id. at 22), the determination of which Magistrate Judge Tomlinson deferred to the

undersigned.

        Upon consideration of plaintiff’s objections and the Schwartz Defendants’ responses

thereto, and de novo review of the findings and conclusions in the Report to which plaintiff

specifically objects, as well as all motion papers and the entire record, (i) plaintiff’s objection to

so much of the Report as finds that a declaratory judgment on the issue of its duty to indemnify

the Schwartz Defendants in the Dos Ramos and Persuad Actions is premature is sustained; (ii)

the Report is modified to reflect that a declaratory judgment with respect to plaintiff’s duty to

indemnify the Schwartz Defendants in the Johnson Action is premature, but since there is no

duty to defend the Schwarz Defendants in the Dos Ramos and Persuad Actions, there is also no

duty to indemnify them in those actions, see, e.g. Morales v. Valley Stream Union Free Sch.

Dist. 24, No. 18-cv-3897, 2019 WL 5874136, at * 5 (E.D.N.Y. Aug. 14, 2019), report and

recommendation adopted, 2019 WL 4253975 (E.D.N.Y. Sept. 9, 2019) (citing ABC, Inc. v.

Countrywide Ins. Co., 308 A.D.2d 309, 311, 764 N.Y.S.2d 244, 247 (N.Y. App. Div. 2003)); and

(iii) plaintiff’s remaining objections are overruled and the Report is otherwise accepted in its

entirety.



                                                   5
        The Court declines to order defendant Schwartz “to remit payment of the $15,000.00 of

the allegedly unpaid deductible under the Policy,” (Plf. Obj. at 22), since, inter alia, plaintiff did

not seek such relief in its pleadings. 2 Plaintiff first claimed that Schwartz owes the deductible

under the subject Policy in its memorandum of law in support of its motion for summary

judgment, (Plf. Mem. at 23), and never sought leave to amend its complaint.



        C.       Remainder of Report

        There being no clear error on the face of the Report with respect to the findings and

conclusions of Magistrate Judge Tomlinson to which no specific timely objections are

interposed, those branches of the Report are accepted in their entirety. Accordingly, for the

reasons set forth herein and in the Report, (i) plaintiff’s motion for summary judgment pursuant

to Rule 56 of the Federal Rules of Civil Procedure is granted to the extent that judgment shall be

entered in favor of plaintiff declaring: (a) that plaintiff has no duty under the subject Policy to

defend or indemnify the Schwartz Defendants from any claims, liabilities, causes of action, or

damages which are the subject of the Dos Ramos Action and the Persuad Action, (b) that

plaintiff may withdraw from providing a defense to the Schwartz Defendants in the Dos Ramos

Action and the Persuad Action, and (c) that plaintiff is entitled to reimbursement from the

Schwartz Defendants for reasonable defense costs it incurred in connection with the Dos Ramos

Action and the Persuad Action subsequent to the date of its disclaimer of coverage, and

plaintiff’s motion is otherwise denied; and (ii) the Schwartz Defendants’ cross motion for

summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure is granted to the



2
 Moreover, according to the Schwartz Defendants, defendant Schwartz filed for a Chapter 7 Bankruptcy in 2012
and received a general discharge in October 2013. (Schwartz Defendants’ Response to Plaintiff’s Objections at p. 5
n. 1 [citing 11 U.S.C. § 525] and Ex. B).

                                                         6
extent that judgment shall be entered in favor of the Schwartz Defendants’ declaring: (a) that

plaintiff’s duty to defend the Schwartz Defendants in the Johnson Action remains in effect, and

(b) that plaintiff is obligated to reimburse the Schwartz Defendants for one third (1/3) of the

reasonable attorney’s fees and costs they incurred in defending the instant action to date, and the

Schwartz Defendants’ cross motion is otherwise denied.



II.    Conclusion

       For the reasons set forth above, plaintiff’s objection to so much of the Report as finds that

a declaratory judgment on the issue of its duty to indemnify the Schwartz Defendants in the Dos

Ramos and Persuad Actions is premature is sustained, and that part of the Report is modified to

the extent set forth herein; plaintiff’s remaining objections are overruled; and the Report is

otherwise accepted in its entirety. Accordingly, for the reasons set forth herein and in the Report,

(i) plaintiff’s motion for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure is granted to the extent that judgment shall be entered in favor of plaintiff declaring:

(a) that plaintiff has no duty under the subject Policy to defend or indemnify the Schwartz

Defendants from any claims, liabilities, causes of action, or damages which are the subject of the

Dos Ramos Action and the Persuad Action, (b) that plaintiff may withdraw from providing a

defense to the Schwartz Defendants in the Dos Ramos Action and the Persuad Action, and (c)

that plaintiff is entitled to reimbursement from the Schwartz Defendants for defense costs it

incurred in connection with the Dos Ramos Action and the Persuad Action subsequent to the

date of its disclaimer of coverage, and plaintiff’s motion is otherwise denied; and (ii) the

Schwartz Defendants’ cross motion for summary judgment pursuant to Rule 56 of the Federal

Rules of Civil Procedure is granted to the extent that judgment shall be entered in favor of the



                                                  7
Schwartz Defendants’ declaring: (a) that plaintiff’s duty to defend the Schwartz Defendants in

the Johnson Action remains in effect, and (b) that plaintiff is obligated to reimburse the Schwartz

Defendants for one third (1/3) of the reasonable attorney’s fees and costs they incurred in

defending the instant action to date, and the Schwartz Defendants’ cross motion is otherwise

denied. The Clerk of the Court shall enter judgment in accordance with this Order and close this

case.

SO ORDERED.
                                             __/s/ Sandra J. Feuerstein      _
                                             Sandra J. Feuerstein
                                             United States District Judge

Dated: December 5, 2019
       Central Islip, New York




                                                 8
